          Case 1:19-cv-06720-MKV Document 56 Filed 03/26/21 Page 1 of 1


                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT
                                                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                               DOC #:
 SHAMNARINE BRIGMOHAN,                                                         DATE FILED: 3/26/2021

                                Plaintiff,
                                                                     1:19-cv-06720-MKV
                         -against-
                                                                   ORDER OF DISMISSAL
 A. DUIE PYLE, INC., and ALEXANDER COYNE,

                                Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 55]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by April

23, 2021. If no such application is made by that date, today’s dismissal of the action is with

prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                       _________________________________
                                                       _ ______
                                                       __    ____________________
                                                                                ____
                                                                                __ ___________
Date: March 26, 2021                                   MARY YKKAY
                                                                AY VYSKOCIL
                                                                     VYS
                                                                      YSKOCI
                                                                      YS       CIIL
      New York, NY                                     United States District
                                                              States Di strict Judge
                                                                      ist
